DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Response for Continued Examination dated September 8, 2022.
2.	Claims 1-20 are currently pending and have been examined.
3.	Claims 1 and 11 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation – Broadest Reasonable Interpretation
5.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of instant Claim 1 recites "a system for implementing an electronic exchange for bill pay transactions, the system comprising:” 
The preamble of instant Claim 11 recites “a method for implementing an electronic exchange for bill pay transactions, the method comprising the steps of:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for implementing an electronic exchange for bill pay transactions” as recited in the preamble of Claims 1 and 11 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the italicized limitations below are similarly stating a purpose and/or intended use and accordingly are not being accorded further patentable weight.

As in Claims 1 and 11:
“creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions”
“processing, by the respective lockbox provider participant, the electronic package via one of the plurality of options for processing based on a requirement of the respective lockbox provider participant, the processing of the electronic package including an auto-matching process between a payment file from the one or more bill pay providers with information stored by the respective lockbox provider participant, and the one of the plurality of options for processing includes aggregating the received electronic data files and payment files of the second type of files into a single file for processing;
“when the electronic package is determined to be successfully processed, generating a report of the process electronic package; and”
“when the electronic package is determined to be rejected”
“flagging the electronic package to be routed to a check print process”
“transmitting, the rejected electronic package, to a respective bill pay provider for printing”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed August 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

As in Claim 1: (and substantially similarly recited in Claim 11)
“receiving electronic data files and payment files representing a plurality of payments from the one or more bill pay providers on behalf of one or more bill pay clients
separating the electronic data files and payment files into a first type of files and a second type of files
performing for the first type of files:
converting the electronic data files and the payment files of the first type of files into a physical check via a check printing machine”

“processing, by the respective lockbox provider participant, the electronic package via one of the plurality of options for processing based on a requirement of the respective lockbox provider participant, the processing of the electronic package including an auto-matching process between a payment file from the one or more bill pay providers with information stored by the respective lockbox participant, and one of the plurality of options for processing includes aggregating the received electronic data files and payment files of the second type of files into a single file for processing”

As amended, it appears that Applicant is attempting to stretch the specification beyond its limits. While the specification does disclose data files and payment files, it does not disclose those files being separated into first type of files and second type of files as claimed. It appears that by the current amendment, Applicant has placed the new limitations in the incorrect place in the process and created limitations that are not borne out by the specification in the process claimed.
Further, there is inadequate support for “performing for the first type of files: converting the electronic data files and the payment files of the first type of files into a physical check via a check printing machine”.   
As seen in Figure 3, the process undertaken is a bill pay customer may access a user interface and enter the salient data, then the bill pay provider determines if the payment is to be transmitted electronically or converted into a physical check.  If the destination address matches an exchange participant, the transaction may proceed to a check print where a physical check may be mailed out.  On the other hand, if the transaction is destined for an exchange participant, the process may generate a data file and a payment file.
Further, while there is one reference to “auto-matching” – there is no recitation of the contours of an auto-matching process that is a requirement of a lockbox provider participant.  (See Applicant Spec para 21)
There is no generation of data files and payment files in the scenario where the bill pay provider sends the transaction to a check print. There is no check printing machine disclosed in the specification, there is no first and second file types disclosed and no details on the auto-matching.
Applicant is required to cancel the new matter in the reply to this Office Action.
Relevant Prior Art of Record Not Currently Relied Upon

-	Mauller et al. (US PG Pub. 2016/0048813) – discloses a method of managing an electronic lockbox for remittance processing which includes apparatus to receive a batch file including consumer communications information received by a payment processor within a specified time period. (See Mauller paragraphs 18-20, 42-43)

- 	Mauller et al. (US PG Pub. 2016/0048927) – discloses a method of managing an electronic lockbox to reduce processing times associated with remittance processing including reports sent to a payee including a portion of the remittance information associated with the plurality of financial transactions deposited into an account attached with the payee.

-	Kitchen et al. (US PG Pub. 2015/0170231) - discloses his invention as to systems and methods for presenting billing information where billing information may be received by a bill presentment system and the bill presentment system may transmit a notice indicating availability of bill presentment information associated with the billing information. (See Kitchen Abstract)

-	Gilder (US PG. Pub. 2010/0161466) – discloses provision of digitally originated checks (DOC) through an electronic payment system (EPS) which captures payor metadata instructions regarding the intended payment to a payee. (See Gilder Abstract) The metadata is stored in a database or the like for further processing instead of printing a paper check where the DOC can be cleared either electronically or through a paper substitute check through Check 21 clearing methods. (See Gilder Abstract)

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered as fully detailed below.

As to the 101 Rejections:
	As currently recited, the claims do not appear to warrant a 101 rejection. (See Applicant Arguments dated 08/08/2022, pages 9-13) However, this is based on some limitations that have additional 112 issues as noted in the rejection in chief, above.  Upon further amendments to rectify the 112 issues, the 101 analysis will be reexamined and may be reintroduced.

As to the 103 Rejections:
As currently recited, there is no prior art rejection being applied, however again, Examiner cautions that this may be reevaluated after the clarification and correction of the 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 23, 2022